DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Orlando Lopez on 7/20/21.
The application has been amended as follows: 
Claim 4, line 6 has been amended as follows:
	array of spatial positions in an output plane, wherein the switching component comprises a number of cascaded switchable transmission gratings; the number of cascaded switchable transmission gratings receiving an input beam from the optical source and routing the input beam to one spatial position from the array of spatial positions;
Claim 13 is cancelled.

Allowable Subject Matter
Claims 4-7, 12, and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Claim 4, an optical switching component configured to direct output from the optical source among an array of spatial positions in an output plane, wherein the switching component comprises a number of cascaded switchable transmission gratings; the number of cascaded switchable transmission 
	The examiner found no suggestions or motivations to combine the prior arts made of record to overcome the limitation as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAI M LEE whose telephone number is (571)272-5870.  The examiner can normally be reached on M-F 9:5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JAI M LEE/Examiner, Art Unit 2636